Citation Nr: 0311013	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1969.  He is deceased, and the appellant is his 
surviving common law spouse.  See December 1999 
administrative determination.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee which denied the above issues.

The Board notes that the appellant requested a hearing before 
the Board in her substantive appeal.  However, in May 2001, 
she withdrew that request.

As discussed in more detail below, the Board developed 
additional evidence in this case, which would ordinarily 
require remanding the case to the RO for issuance of a 
supplemental statement of the case (SSOC).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., 
May 1, 2003).  However, in the particular circumstances of 
this case, a remand is not required.  VA regulations require 
issuance of a SSOC when additional pertinent evidence is 
received.  See 38 C.F.R. § 19.31(b)(1).  In this case, the 
only additional evidence received were VA records for the 
veteran dated in 1995.  These records have no bearing on the 
issue on appeal because they contain no information about any 
of the medical conditions that caused or contributed to the 
veteran's death.  Also, some of the records had previously 
been obtained, so they were duplicative.  The negative 
response from the National Personnel Records Center cannot, 
in any reasonable way, be considered additional evidence 
received, since nothing was, in fact, received.

A remand would serve no purpose in this case because the 
evidence developed by the Board is not pertinent - not 
relevant - to the issue at hand.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board is satisfied that the appellant has 
been accorded full due process of law, and appellate 
consideration of her case can proceed.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1999.  The immediate cause 
of his death was acute respiratory distress syndrome due to, 
or as a consequence of, pneumonia, due to, or as a 
consequence of, upper gastrointestinal bleed, due to, or as a 
consequence of, hepatitis.  A significant condition 
contributing to death was renal failure. 

2.  Prior to his death, the veteran was service-connected for 
post-traumatic stress disorder (PTSD), evaluated as 100 
percent disabling since April 1994.

3.  Although the veteran was treated for pneumonia during 
service, there is no medical evidence showing that a chronic 
respiratory disorder was incurred in service.  There is also 
no medical evidence showing that any gastrointestinal 
disorder, hepatitis, or renal disorder was incurred in 
service.



4.  There is no medical evidence suggesting that the 
veteran's service-connected PTSD caused or aggravated any of 
the medical conditions that caused his death, nor that the 
PTSD caused or contributed substantially or materially to 
cause the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.312 (2002).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  


First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the August 1999 rating 
decision on appeal, as well as the statement of the case 
(SOC) and multiple supplemental statements of the case 
(SSOCs), together have adequately informed the appellant of 
the types of evidence needed to substantiate her claims.  
Furthermore, in February 2001, the RO sent a letter to the 
appellant explaining the VCAA and asking her to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help her get evidence 
such as medical records, employment records, etc., but that 
she was responsible for providing sufficient information to 
VA to identify the custodian of any records.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that the VCAA notification letter sent to the 
appellant in February 2001 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the appellant.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the appellant that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of her claim can proceed.

The appellant was sent another letter in January 2003 asking 
her to identify all VA and private health care providers who 
had treated the veteran for his lung condition prior to his 
death and to complete releases for each such provider.  With 
respect to VA's duty to assist the appellant, the appellant 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to the claims.  
The RO has obtained or attempted to obtain all VA evidence 
identified by the appellant.  She has indicated that the 
veteran received all his treatment from 1970 onward at the VA 
medical facility in Oklahoma City.  The RO requested all 
records from 1970, but the records received dated from 1986.  
There is no basis for speculating that evidence exists that 
VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  One of the 
criteria for determining when such an action is necessary is 
when there is some indication in the record that, in this 
case, the veteran should have been service-connected for any 
of the conditions that caused his death or that his service-
connected PTSD caused or contributed to his death.  See 38 
C.F.R. § 3.159(c)(4)(i) (2002).  As discussed in more detail 
below, there is no indication in the record that any of these 
theories is plausible.  There are no medical opinions, nor 
has the appellant referenced any, suggesting that the 
veteran's death was caused by a condition for which service 
connection should have been awarded or that his service-
connected PTSD in any way caused or contributed to his death.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B. Cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The veteran died on July [redacted], 1999.  The immediate cause of 
his death was acute respiratory distress syndrome due to, or 
as a consequence of, pneumonia, due to, or as a consequence 
of, upper gastrointestinal bleed, due to, or as a consequence 
of, hepatitis.  A significant condition contributing to death 
was renal failure.  Prior to his death, the veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling since April 1994.

The evidence of record includes the veteran's service medical 
records, reports of VA examinations, and VA records for 
outpatient treatment and hospitalization between 1986 and 
1999.  As noted above, the appellant has stated that the only 
treatment the veteran received after military service was at 
VA facilities.  Although a request was made for all records 
since 1970, the records received dated from 1986, implying 
that no additional treatment records exist prior to that 
time.

The exact basis of the appellant's claim for service 
connection for the cause of the veteran's death is unclear.  
In a statement received in September 2000, she seemed to 
argue that the veteran had undergone rectal and scrotum 
surgery during service and that this condition continued 
thereafter, somehow contributing to or causing his death.  
She also stated that the veteran had rectal cancer as a 
result of exposure to Agent Orange during service.

In an August 2000 statement, the appellant's representative 
argued that:  (a) the veteran's in-service treatment for 
pneumonia showed he incurred a chronic respiratory disease 
during service; (b) the "long-term effects" of the medical 
conditions for which the veteran was treated during service 
contributed to his death; (c) the veteran incurred a blood 
vessel condition during service; and (d) the long-term 
effects of the service-connected psychiatric disorder 
aggravated all the conditions that caused the veteran's 
death.  In an April 2001 statement, her representative also 
stated that the veteran served in parts of the world where 
hepatitis was endemic, implying that the veteran should have 
been service-connected for hepatitis or some other "systemic 
condition."

Initially, it must be noted that neither the appellant nor 
her representative possess the requisite medical training or 
knowledge to render probative medical opinions.  Therefore, 
to the extent their arguments contain opinions as to the 
etiology of any of the conditions that caused the veteran's 
death, or the medical effect of his service-connected PTSD on 
the conditions that caused his death, this is simply not 
competent or persuasive evidence. 


As for the contention that the veteran's service-connected 
PTSD somehow caused or contributed to his death, there is no 
medical evidence suggesting that such a theory is possible.  
It must be noted that PTSD, or any other psychiatric 
disorder, is not listed anywhere on the veteran's death 
certificate as a cause or contributory cause of death.  At no 
time has a medical professional hinted that the veteran's 
PTSD somehow caused or aggravated the respiratory disease, 
pneumonia, gastrointestinal disorder, hepatitis, or renal 
disorder that caused, or contributed to cause, his death.  
The appellant has never stated that any medical professional 
has told her such a relationship is possible. 

Furthermore, there is no medical evidence of record 
suggesting direct service connection is warranted on the 
theory that any of the conditions that caused the veteran's 
death developed during his military service.  There was no 
diagnosis of a chronic gastrointestinal disorder, any renal 
disorder, hepatitis, or any other "systemic" condition 
during service.  Again, the representative's argument that 
all the veteran's in-service treatment was for symptoms of 
some undiagnosed chronic or systemic condition is not 
competent evidence.  Most of these conditions were not shown 
until concurrent with the veteran's death, or shortly 
beforehand.  The veteran died 30 years after his discharge 
from service, and there is no indication in the medical 
evidence that any of these conditions, developing decades 
after service, were somehow related to his military service.  
Also, the hepatitis that the veteran had was medically 
classified as alcoholic hepatitis, so regardless of where the 
veteran served during his time in the military, there is no 
indication in the record that his hepatitis developed as a 
result of disease or injury incurred during service.  This 
condition was also first diagnosed in June 1999.

There was no medical diagnosis of rectal cancer.  The 
appellant says the veteran's physicians thought he might have 
cancer, but there is no support for that allegation in the 
medical records.  Regardless of any exposure to Agent Orange 
the veteran may have had during service, there is no medical 
diagnosis of any type of cancer before his death.  
Furthermore, none of the causes or contributory causes of 
death was cancer.  

As for the rectal surgery the appellant claims the veteran 
had during service, there is no support for this contention.  
At no time prior to his death, when providing extensive 
medical histories in the course of seeking treatment, did the 
veteran ever state that he had undergone rectal or scrotal 
surgery during service.  Rather, he consistently stated that 
this surgery had first occurred in 1985, many years after 
service.  It is true that the veteran had chronic anal 
fissures and underwent many surgeries for this after service, 
to include surgery shortly before his death.  There is no 
indication that he had any anal fissures or similar problems 
during service, and no medical evidence suggesting a 
relationship between the post-service condition and the 
veteran's military service is possible.

The most plausible argument in this case concerns the 
veteran's in-service treatment for pneumonia and the fact 
that he died from respiratory distress due to pneumonia.  The 
veteran was on a limited duty profile during the latter half 
of 1968 due to streptococcal pneumonia.  By November 1968, 
several chest x-rays were noted to be normal.  Chest x-ray 
upon separation from service in January 1969 was also within 
normal limits.  

Incurrence of a chronic respiratory disorder in service, to 
include pneumonia, is not factually shown.  The veteran was 
treated for pneumonia, but this was clearly an acute and 
transitory condition, since multiple x-rays conducted in the 
few months before his discharge from service were normal.  
Prior to his death, the veteran consistently relayed a 
medical history of having had pneumonia during service.  
However, the medical records for the 13 years before his 
death do not show any complaints from him of chronic 
respiratory symptomatology.  In fact, in several medical 
histories, he denied having chronic lung conditions such as 
pneumonia, asthma, and chronic obstructive pulmonary disease.  
See, e.g., VA records dated in July 1997 and November 1998.  
Therefore, there is no evidence of continuity of 
symptomatology or of treatment.  Before his death in 1999, 
there was no further diagnosis of pneumonia or of any other 
respiratory disorder.  In fact, several examinations 
conducted during hospitalizations or at times of surgery 
noted normal chest x-rays and examinations.  Therefore, the 
first diagnosis of respiratory disease was 30 years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  The appellant has 
never stated a medical professional has concluded the veteran 
had respiratory disease, or pneumonia, as the result of his 
military service.  

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that the respiratory distress syndrome, pneumonia, upper 
gastrointestinal disorder, hepatitis, or renal disorder that 
caused the veteran's death was incurred in service, or that 
the veteran's service-connected PTSD caused or aggravated any 
of the medical conditions that caused his death, nor that the 
PTSD caused or contributed substantially or materially to 
cause the veteran's death.  There is no benefit of the doubt 
that could be resolved in the appellant's favor.  

C. 1318 claim

The appellant has not explicitly claimed entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318.  She has, however, stated in 
general terms that the veteran was rated 100 percent disabled 
when he died, and she should be able to collect DIC.


DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  All section 1318 bases for an award of DIC 
are an intrinsic part of a DIC claim in those cases in which 
service connection for the cause of the veteran's death is 
denied and the veteran had a totally disabling service-
connected condition at the time of death.  Timberlake v. 
Gober, 14 Vet. App. 122, 134-35 (2000).  The veteran was 
rated 100 percent disabled for PTSD from April 1994 until his 
death in July 1999.  Since the veteran in this case was 
evaluated as 100 percent disabled at the time of his death, 
VA is required to consider the appellant's claim for DIC 
under all relevant laws, which includes section 1318.  Id.  

The widow of a deceased veteran may be entitled to DIC as if 
the veteran's death were service connected where the 
veteran's death was not caused by his own willful misconduct 
and he was in receipt of or entitled to receive (or but for 
receipt of military retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability that was either:  (1) continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of ten years or more immediately preceding 
death; or (2) continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active service for a 
period of not less than five years immediately preceding 
death.  38 U.S.C.A. § 1318.

The Board notes that during the pendency of this appeal, 
38 C.F.R. § 3.22(a), the regulation implementing 38 U.S.C.A. 
§ 1318, was amended effective January 21, 2000.  See 65 Fed. 
Reg. 3388 (January 21, 2000).  In most situations where a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
case, however, the changes to 38 C.F.R. § 3.22(a) were 
interpretive only.  In other words, VA's comments merely 
explained or clarified the Department's intent in enacting 
the regulation, and the substance of the regulation remained 
the same.  

The changes made to 38 C.F.R. § 3.22 were part of an 
"interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority under 
section 1318, to award DIC benefits where the veteran merely 
had hypothetical, as opposed to actual, entitlement to 
compensation.  See 65 Fed. Reg. 3388-3392 (January 21, 2000).  
The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  In 
light of this position taken by the Secretary in the 
Supplementary Comments that accompanied the January 2000 
amendment, the Board finds that Karnas is not applicable in 
this situation, and that entitlement to section 1318 DIC 
benefits cannot be established by way of hypothetical 
entitlement, no matter when this claim was filed.  Cf. 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (containing 
dicta that the revisions to 38 C.F.R. § 3.22 which defined 
"entitled to receive" so as to exclude the 
"hypothetically" entitled-to-receive basis could not be 
applied if it would lead to a less advantageous result to the 
appellant).  

The prior version of § 3.22 had stated that DIC benefits 
would be provided when a veteran "was in receipt of or for 
any reason . . . was not in receipt of but would have been 
entitled to receive compensation at the time of death."  38 
C.F.R. § 3.22(a)(2) (1999) (emphasis added).  The revised 
regulation replaced this broad permissive statement with 
seven enumerated exceptions, including providing for the 
reopening of claims only on grounds of CUE.  38 C.F.R. § 3.22 
(2002).  The revised 38 C.F.R. § 3.22 limited the 
circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining "entitled to 
receive" to mean that, at the time of death, the veteran had 
a service-connected disability rated by VA as totally 
disabling, but was not actually receiving compensation 
because:  (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation to offset 
an indebtedness of the veteran; (3) the veteran had not 
received total disability compensation solely because of 
clear and unmistakable error in a VA decision; (4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; (5) VA was withholding payments under 
the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to receive 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22 (2002).

The Board's interpretation is confirmed by the recent 
decision by the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) in which that Federal Circuit 
stated that: 

The Department should also continue to process 
claims for survivor benefit that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2002), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.


The veteran was rated 100 percent disabled due to PTSD from 
April 1994 to his death in July 1999.  Therefore, he was not 
evaluated as 100 percent disabled during the ten years prior 
to his death.  The appellant has not argued either that the 
veteran was or should have been rated 100 percent disabled 
during the ten years prior to his death.  She has not argued 
that any of the rating decisions confirming the disability 
evaluations assigned to the veteran's service-connected 
disorder were clearly and unmistakably erroneous.  The 
veteran was actually receiving 100 percent disability 
compensation at the time of his death (i.e., it was not being 
withheld for any reason).  Therefore, under the law, the 
appellant's claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




							IMPORTANT NOTICE
	(CONTINUED ON NEXT PAGE)




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

